 In the Matter of HOM-OicD FOOD STORES, INC.,, EMPLOYERand'AMAL-G AMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA,A. F. OF L.andRETAIL CLERKS INTERNATIONAL ASSOCIATION,A. F. of L., PETITIONERSCase Nos. 16 R- 427 and 16-RC-68.-Decided May 13, 1948Davis,Hall, Clemens & Knight, by Mr. Theo F. Weiss,of SanAntonio, Tex., for the Employer.Messrs.W. C. Van Buren,of El Paso, Tex.,R. W. Boyd,of Corsi-cana, Tex., andEdroy Ladewig,of San Antonio, Tex., for thePetitioner, Retail Clerks International Association, A. F. of L.DECISIONANDORDERUpon petitions duly filed, hearing in these cases' was held at SanAntonio, Texts, on February 2 and February 25, 1948, before RalphWinkler, hearing officer.The hearings officer's rulings made at thehearings are free from prejudicial error and are hereby affirmed.At the hearings, the Employer moved to dismiss the petitions.Thehearing officer referred this motion to the Board.For the reasonshereinafter stated, the motion is granted.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHom-Ond Food Stores, Inc., a Texas corporation, operates a chainof 13 retail grocery stores in San Antonio, Texas. It has no stores inother States.During 1947, the Employer purchased goods for thesestores valued at approximately $3,000,000, all of which were purchasedfrom wholesalers and distributors located within the State of Texas.The only goods not products of Texas were so-called "name-brands"which originate initially outside of the State ; approximately 25 percent'A motion toconsolidate the records in both cases was made and granted by the hearingofficer,without objection.77 N L R B., No. 101.647 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the purchases were of this class.During the same period the Em-ployer sold merchandise valued at approximately $4,000,000, all ofwhich was sold and delivered within the State.Although we question the correctness of the Employer's contentionthat its operations do not affect commerce within the meaning of theAct, we do not believe that it would effectuate the statute's policies toassert jurisdiction in these two cases.Here, unlikeMatter of LiddonWhite Truck Co., Inc.,2in which a majority of the Board thought itwise to exercise jurisdiction, none of the goods purchased by the Em-ployer come to it directly across State lines, and none of itssales aremade to out-of-State customers.Accordingly, we shall dismiss thepetitions herein.ORDERIT IS HEREBY ORDERED that the petitions for investigation and certifi-cation of representatives of employees of Hom-Ond Food Stores, Inc.,filed herein by Retail Clerks -International Association, A. F. of L.,and Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, A. F. of L., be, and they hereby are, dismissed.176 N L R. B. 1181.